Citation Nr: 0405073	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran had active service from January 1955 to December 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which denied a claim for special monthly pension based on the 
need for regular aid and attendance or at the housebound 
rate.  


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected 
disability pension benefits by action of the RO in 1993; he 
has a combined nonservice-connected disability rating of 70 
percent.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

3.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

4.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Pension

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person, and/or by reason of being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A global assessment of functioning (GAF) score of 50 suggests 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM IV 47 (American Psychiatric 
Association 1994).  A GAF score of 55 suggests moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  Id.

In October 2001, the veteran filed his claim.  In July 2002, 
the RO denied the claim.  The veteran has appealed.  

The Board notes that the veteran has no service-connected 
disabilities.  He was found to be permanently and totally 
disabled for pension purposes by a rating decision in 1985; 
however, he did not then meet the income requirements for an 
award of pension.  He was awarded VA nonservice-connected 
disability pension benefits by action of the RO in 1993.  His 
nonservice-connected conditions are listed in a May 1996 
rating decision as follows: diabetes mellitus with peripheral 
neuropathy, evaluated as 40 percent disabling; discogenic 
disease C3-4, C5-6, lumbar HNP (herniated nucleus pulposus), 
evaluated as 20 percent disabling; antral ulcer with erosive 
gastritis, DUD (duodenal ulcer disease), evaluated as 20 
percent disabling; VV (varicose veins) right, evaluated as 20 
percent disabling; and carpal tunnel syndrome, right hand, 
evaluated as 10 percent disabling.  In addition, he has 
status post cholescystectomy; bilateral pterygium; 
psychoneurosis; and frontal ethmoid and maxillary sinusitis, 
with each disability evaluated as 0 percent disabling.  His 
combined rating for his nonservice-connected conditions is 70 
percent.  

The relevant medical evidence includes non-VA reports, and VA 
outpatient treatment and examination reports, dated between 
October 2000 and 2002.  See 38 C.F.R. § 3.400(o)(2).

VA outpatient treatment reports, dated between 2000 and May 
2002, show that the veteran received treatment for conditions 
that included knee, shoulder, elbow and low back pain, 
gastrointestinal, genitourinary and psychiatric symptoms.  
Reports, dated in May and December of 2001, and January and 
February of 2002, show that the veteran sought treatment for 
a variety of symptoms that included shortness of breath, skin 
symptoms, gastrointestinal symptoms, and chest and right knee 
pain.  All reports show that he was ambulatory and in no 
apparent distress, that he was alert and oriented in time, 
place and person, that he had an intact range of motion, 
adequate muscle tone, no deformities, and no gross motor or 
sensory deficit.  A December 2001 X-ray report for the right 
knee contains impressions of mild degenerative changes of the 
right knee, and enthesopathic disease of the right knee.  A 
January 2002 report also shows complaints of depression, and 
poor memory.  The reports note that there was no gross 
neurological deficit, that he was partially oriented, with no 
evidence of active hallucinations, delusions or ideas of 
harming self or others.  Cognitive functions were preserved.  
The GAF score was 55.  

A VA mental disorders examination report, dated in May 2002, 
shows that the veteran reported that he had been receiving 
psychiatric treatment for about ten years, and that he had 
never been hospitalized for psychiatric symptoms.  His 
medications were noted, and he complained of a wide variety 
of symptoms, to include feeling "sad," "depressed" and 
"irritable," an inability to concentrate, and losing 
interest in daily living activities and sex.  He stated that 
he was living with his wife, and that he had not worked since 
1990, at which time he had to quit due to low back symptoms.  
On examination, the veteran was on crutches.  He was alert, 
fully aware of the interview situation, and in contact with 
reality.  He was oriented in all spheres.  There was no 
evidence of psychomotor retardation or agitation.  Thought 
process was coherent and logical with no evidence of 
disorganized speech, delusions, hallucinations, and there 
were no phobias, obsessions or suicidal ideas.  Memory was 
intact.  Judgment was good and insight was fair.  The Axis I 
diagnosis was major depressive disorder, recurrent.  The GAF 
score was 50.  The examiner noted that the veteran was able 
to manage his own funds, but was not able to hold a job due 
to depressive symptoms, and that his mental condition does 
not require care or assistance on a regular basis to protect 
him from hazards or dangers to his daily environment.  

A VA "aid and attendance or housebound" examination report, 
dated in May 2002, shows that the examiner reported that the 
veteran had a medical history that included depression, 
diabetes mellitus, diabetic retinopathy, stomach ulcer, a 
hand condition, arthritis, macular cyst, senile cataract, 
sensorineural hearing loss, and peripheral vascular 
insufficiency.  He complained of multiple joint pains, 
headaches, weakness with cramps in the legs and right hand, 
irregular appetite, constipation, pollakuria and depression.  
He stated that during a typical day, he watched television, 
listened to the radio, read the newspaper, rested, and 
occasionally cleaned the garden or went to the store or to 
medical appointments.  The examiner noted that the veteran 
came to the appointment in a private car with his wife, and 
that he required company to report to the examination.  He 
was not hospitalized or bedridden, nor did he require a 
wheelchair.  He used crutches.  The veteran was noted to have 
refraction error that was corrected with eyeglasses.  The 
examiner stated that he was partially dependent as to his 
daily required activities due to limitation of movement.  On 
examination, the veteran was alert, oriented, cooperative and 
depressed.  Posture was erect and there was a limping gait 
due to arthralgia in the knee joints.  Degenerative joint 
disease was noted in the upper extremities and knees, with 
satisfactory musculoskeletal function and coordination in the 
upper extremities.  The lower extremities had limitation of 
motion due to weakness pain and lack of coordination, but no 
muscle atrophy.  There was a loss of balance and he moved 
slowly with crutches.  He could walk a short distance only 
with short-step locomotion.  He could also walk with the 
assistance of another person.  The examiner stated that he 
was able to leave his home at any time, but that company was 
recommended.  X-rays revealed arthritis at multiple joints, 
to include the right knee, lumbar spine and elbows.  The 
diagnoses were status post lumbar laminectomy, herniated 
nucleus pulposus, chronic low back pain, paralumbar 
fibromyositis, cervical canal stenosis, lumbar radiculitis, 
sliding hiatal hernia, gastroesophagic reflux disease, 
gastritis with H. pylori positive, prostatitis in remission, 
diabetic retinopathy and neuropathy, status post right carpal 
tunnel syndrome surgery "relieved", osteoarthritis of knee 
joints, degenerative joint disease and generalized arthritis, 
and early senile cataract.  

VA outpatient treatment reports, dated after May 2002 include 
a June 2002 report which shows that the veteran sought 
treatment for low back and knee pain.  The report notes that 
the veteran was ambulatory and in no apparent distress, and 
that he was alert and oriented in time, place and person.  A 
June 2002 X-ray report for the right knee contains 
impressions of mild degenerative changes of the right knee, 
and enthesopahtic disease of the right knee.  The veteran had 
an intact range of motion, adequate muscle tone, no 
deformities, and no gross motor or sensory deficit.  In July 
2002, he was treated for eye symptoms.  He was noted to have 
20/40 vision, bilaterally.  He was alert and oriented in 
time, place and person.  The diagnosis was refractive error.  

In the Board's view, the evidence is insufficient to show 
that the veteran is in need of regular aid and attendance.  
Despite the examiner's notation in the May 2002 VA AAHB 
examination report that the veteran is "partially 
dependent," the medical evidence does not show that the 
relevant criteria have been met.  At the examination, the 
veteran stated that he can leave his home whenever necessary 
to attend medical appointments, work in his garden, and go to 
the store and medical appointments.  He is shown to have a 
limping gait due to arthralgia in the knee joints, and there 
appears to be a loss of balance.  However, he can walk a 
short distance with short-step locomotion, and he is able to 
ambulate with crutches.  The May 2002 AAHB examiner stated 
that he was able to leave his home at any time, although 
company was recommended.  With regard to his upper 
extremities, this report shows that they have satisfactory 
musculoskeletal function and coordination.  In this regard, 
the Board notes that the claims file contains many VA 
outpatient treatment reports, dated between 2000 and 2002, 
which show that the veteran's extremities had an intact range 
of motion, adequate muscle tone and no deformities, and that 
he had no gross motor or sensory deficit.  With regard to his 
mental condition, the May 2002 VA mental disorders 
examination report shows that the examiner concluded that the 
veteran's mental condition does not require care or 
assistance on a regular basis to protect him from hazards or 
dangers to his daily environment.  As for the VA outpatient 
treatment reports, with the exception of one report, he has 
consistently been shown to be alert and oriented.  His GAF 
scores range from 50 to 55, and none of the reports showing 
psychiatric treatment indicate that the veteran requires aid 
and assistance due to his symptoms.  Therefore, the Board 
finds that the veteran is not so nearly helpless as to 
require the regular aid and attendance of another person.  In 
other words, the criteria for entitlement to special monthly 
pension on account of the need for the regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.352(a).

Concerning the veteran's claim for special monthly pension at 
the housebound rate, the Board notes that, despite the 
veteran's multiple disabilities, the evidence shows that he 
is not housebound, see e.g., May 2002 VA AAHB report, and 
that he does not have a single permanent disability that is 
evaluated as 100 percent disabling.  Since having a single 
disability which is evaluated as 100 percent disabling is a 
threshold requirement for an increased pension benefit based 
on housebound status, 38 U.S.C.A. § 1521(e) and 38 C.F.R. 
§ 3.351(d), it is apparent that the basic requirements for 
special monthly pension on the account of being housebound 
have not been met, and that the RO was correct in denying 
housebound benefits.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b).

II.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claims by the July 2002 rating decision 
and the October 2002 statement of the case.  See also, duty 
to assist letter, dated April 16, 2002.  In this letter, the 
RO informed the appellant that, provided certain criteria 
were met, VA would make reasonable efforts to help him to 
obtain relevant records necessary to substantiate his claim.  
He was asked to identify all evidence which he desired VA to 
help him obtain by June 15, 2002.  See Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
He was also informed of the evidence needed to support his 
claim, and of which evidence he should provide and which 
evidence VA would obtain.  Given the foregoing, there is no 
issue as to whether VA has complied with its duty to notify 
the veteran of his duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the April 2002 letter was sent to the 
veteran before the RO's July 2002 decision that is the basis 
for this appeal.  In this letter, the RO essentially notified 
the veteran that it would assist him in obtaining all 
identified evidence.  However, in a letter, received in May 
2002, the veteran stated that he had not received any private 
treatment, and he did not identify any additional evidence.  
In summary, it appears that all relevant evidence has been 
associated with the claims file.  Based on the foregoing, the 
Board finds that the veteran has not been prejudiced by a 
failure of VA in its duty to assist, and that any violation 
of the duty to assist could be no more than harmless error.  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folder.  It has also arranged for VA 
examinations.  In view of the foregoing, the Board finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to establish his claim.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The appeal is denied.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




